DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites that the electro-optical device further comprises a display screen.  However, a review of the specification appears to show that the electro-optical device IS a display screen.  That is, there are not two separate elements, (1) an electro-optical device and (2) a display screen, but instead, the electro-optical device IS a display screen.  For purposes of examination, the claim will be interpreted as not requiring a separate display screen, but instead requiring that the electro-optical device IS a display screen with the recited characteristics.  Alternatively, the display screen may refer to a display side of the electro-optical device where an image is displayed.  In either case, 
Regarding Claim 6, “a first direction” has already been introduced in Claim 1, and it is unclear whether the “first direction” referenced in Claim 6 is the same as the one previously introduced.  For purposes of examination, it will be considered a different or separate “first direction” which may be the same as, or different from, the previously recited “first direction.”  Appropriate clarification and correction are required.
Claim 16 recites similar features as Claim 5, and is rejected for the same reasons.  Claim 17 depends from Claim 16 and inherits the deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

If this application currently names joint inventors, in considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0357112 to Shibahara et al.
Regarding Claim 1, Shibahara would have rendered obvious (referring generally to Fig. 23 and its corresponding description, e.g., at least paragraphs [0194]–[0204] and [0228]–[0234]) an electro-optical device 120, comprising: a transmission polarization axis conversion unit 122 having a first surface and a second surface opposite to the first surface; an absorption polarization unit 121 having transmission polarization axis in a first direction AX1 and having absorption polarization axis in a second direction orthogonal to the first direction; and a reflective polarization unit 124 including a region 
Regarding Claim 2, Shibahara would have rendered obvious wherein the transmission polarization axis conversion unit includes: when voltage is not applied 
Regarding Claim 3, Shibahara would have rendered obvious wherein the first transparent electrode is disposed on the first substrate, the second transparent electrode is disposed on the second substrate (e.g., paragraphs [0086]–[0087]), and the liquid crystal layer includes a twisted nematic liquid crystal (paragraph [0197]). 
Regarding Claim 4, Shibahara would have rendered obvious a display unit 110 is disposed on a side of the reflective polarization unit opposite to the transmission polarization axis conversion unit (Fig. 23). 
Regarding Claim 5, in view of the §112 rejection above, Shibahara would have rendered obvious a display screen (the entirety of the electro-optical device, or a left-most side of the device illustrated in Fig. 23), wherein the display unit 110 outputs an image L102 to the display screen, the display screen has a transparent mode (Fig. 23B) and a mirror mode (Fig. 23A), the transparent mode displays the image on the display screen (Fig. 23B), the mirror mode reflects an external light entering the display screen by the reflective polarization unit (where the reflective polarization unit may reasonably be considered the combination of reflection layers 124 and 123), and is emitted a reflection light from the display screen (Fig. 23A), and the transparent mode and the mirror mode can be switched (by controlling the voltage, compare Figs 23A and 23B). 
Regarding Claim 6, Shibahara would have rendered obvious wherein the display unit includes a polarizing plate having a transmission polarization axis in a first 
Regarding Claim 7, Shibahara would have rendered obvious spacers randomly disposed between the first substrate and the second substrate (e.g., paragraphs [0150]–[0152]). 
Regarding Claim 8, Shibahara would have rendered obvious spacers disposed zigzag between the first substrate and the second substrate (e.g., paragraphs [0150]–[0152], where the specific arrangement of the spacers would have been obvious as a matter of design choice, and Applicant has not disclosed that the claimed arrangement is for a particular unobvious purpose, produces an unexpected significant result, or is otherwise critical, and it appears prima facie that the device would possess utility using another configuration). 
Regarding Claim 9, Shibahara would have rendered obvious a protective member for absorbing ultraviolet rays disposed on an outermost surface on the side of the first surface (where paragraph [0155] suggests that unwanted or unregulated UV light may decompose the liquid crystal alignment, it would have been obvious to include a protective member to protect the device from such unwanted UV). 

Regarding Claim 10, Shibahara would have rendered obvious (referring generally to Fig. 23 and its corresponding description, e.g., at least paragraphs [0194]–[0204] and [0228]–[0234]) an electro-optical device 120, comprising: a transmission polarization axis conversion unit 122 having a first surface and a second surface 1 a first reflective polarization unit 124, the absorption polarization unit having a transmission polarization axis in a second direction AX1 and an absorption polarization axis in a first direction orthogonal to the second direction, the first reflective polarization unit having a transmission polarization axis in the second direction AX4 and a reflective polarization axis in the first direction; and a second reflective polarization unit 123 having a reflective polarization axis in the second direction and a transmission polarization axis in the first direction AX2, wherein the transmission polarization axis conversion unit 122 includes a first substrate (not explicitly taught with respect to Fig. 23, but paragraphs [0086]–[0087] suggest substrates, for example, of resin, for impact resistance, and including such in the embodiment of Fig. 23 would have been obvious at least for that reason), a second substrate disposed opposite the first substrate (paragraphs [0086]–[0087]), a first transparent electrode 122B and a second transparent electrode 122C disposed between the first substrate and the second substrate, and a liquid crystal layer 122A disposed between the first transparent electrode and the second transparent electrode, the absorption polarization unit 121 or the first reflective polarization unit 124 disposed on a side of the first surface of the transmission polarization axis conversion unit, and the second reflective polarization unit 123 disposed on a side of the second surface of the transmission polarization axis conversion unit, wherein the liquid crystal layer and at least one of the first transparent electrode and the second transparent electrode have a first region which does not overlap in a plan view (e.g., paragraphs [0197]–[0199], 
Regarding Claim 11, Shibahara would have rendered obvious wherein one or both the first transparent electrode and the second transparent electrode have openings in the first region (e.g., paragraphs [0197]–[0199], suggesting multiple pairs of electrodes, which also suggests at least some spacing between electrodes, suggesting an area opening between electrodes, such being an obvious choice to allow independent control of areas associated with the multiple pairs of electrodes, e.g., paragraph [0087]). 
Regarding Claim 12, Shibahara would have rendered obvious an insulating film disposed between one or both the first transparent electrode and the second transparent electrode and the liquid crystal layer in the first region (where paragraphs [0150]–[0153] suggest an alignment film material between the electrode and the liquid crystal to control alignment of the liquid crystals, and the material of the alignment film would have insulating properties). 
Regarding Claim 13, Shibahara would have rendered obvious wherein the liquid crystal layer includes a twisted nematic liquid crystal (paragraph [0197]). 
Regarding Claim 14, Shibahara would have rendered obvious wherein one of the first transparent electrode and the second transparent electrode has a second region and a third region separated from the second region, the first region is located between the second region and the third region, and an alignment of liquid crystal 
Regarding Claim 15, Shibahara would have rendered obvious a display unit 110 arranged on an opposite side of the second reflective polarization unit (Fig. 23). 
Regarding Claim 16, in view of the §112 rejection above, Shibahara would have rendered obvious a display screen (the entirety of the electro-optical device, or a left-most side of the device illustrated in Fig. 23), wherein the display unit 110 outputs an image L102 to the display screen, the display screen has a transparent mode (Fig. 23B) and a mirror mode (Fig 23A), the transparent mode displays the image on the display screen (Fig. 23B), the mirror mode reflects an external light entering the display screen by the second reflective polarization unit, and is emitted a reflection light from the display screen (Fig. 23A), and the transparent mode and the mirror mode can be switched (by controlling the voltage, compare Figs 23A and 23B).
Regarding Claim 17, Shibahara would have rendered obvious wherein one of the first transparent electrode and the second transparent electrode has a second region and a third region separated from the second region, the first region is located between the second region and the third region, and the second region can be controlled to the transparent mode, and the third region can be controlled to the mirror mode (e.g., paragraphs [0197]–[0199], suggesting multiple pairs of electrodes, which 

Regarding Claim 18, Shibahara would have rendered obvious (referring generally to Fig. 23 and its corresponding description, e.g., at least paragraphs [0194]–[0204] and [0228]–[0234]) an electro-optical device 120, comprising: a transmission polarization axis conversion unit 122 having a first surface and a second surface opposite to the first surface; an absorption polarization unit 121 having a transmission polarization axis in a second direction AX1 and an absorption polarization axis in a first direction orthogonal to the second direction; and a reflection type polarization unit 124 having a reflective polarization axis in the second direction AX4 and a transmission polarization axis in the first direction, wherein the transmission polarization axis conversion unit 122 includes a first substrate (not explicitly taught with respect to Fig. 23, but paragraphs [0086]–[0087] suggest substrates, for example, of resin, for impact resistance, and including such in the embodiment of Fig. 23 would have been obvious at least for that reason), a second substrate disposed opposite the first substrate (paragraphs [0086]–[0087]), a first pixel electrode 122B and a second pixel electrode 122C disposed between the first substrate and the second substrate, and a liquid crystal layer 122A disposed between the first pixel electrode and the second pixel electrode, the absorption polarization unit is disposed on a side of the first surface of the transmission polarization axis conversion unit, and the reflective polarization unit is disposed on a side of the second surface of the transmission polarization axis 
Regarding Claim 19, Shibahara would have rendered obvious wherein the first pixel electrode includes a plurality of stripe-shaped first stripe electrodes, the second pixel electrode includes a plurality of stripe-shaped second stripe electrodes, the plurality of first stripe electrodes extend in the first direction and are arranged in the second direction, and the plurality of second stripe electrodes extend in the second direction and are arranged in the first direction (e.g., paragraph [0136] suggests this configuration for display unit 5, and the teaching could similarly be applied to the electrodes of the transmission polarization axis conversion unit 122 to achieve independent control and selection of specific pixels).
Regarding Claim 20, Shibahara would have rendered obvious a transparent mode in which light is transmitted to the reflective polarization unit, the transmission polarization axis conversion unit, and the absorption polarization unit (Fig. 23B), and a mirror surface mode in which light emitted from the second surface to the reflection 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/RYAN CROCKETT/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that the conjunction “or” means that only one of the absorption polarization unit OR the first reflective polarization unit is required (though both may be present).